Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 17, 2021 has been entered.  
Claims 1, 3-11, 13 and 15-21 are currently pending and directed toward METHODS AND DEVICES FOR GENERATING AND VERIFYING PASSWORDS.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Allowable Subject Matter
Claims 1, 3-11, 13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance in view of Applicant's remarks and amended claims:
The present invention distinguishes over the art of record in that none of the art of record discloses, individually or in reasonable combination, all limitations of currently amended claims. See also PTOL-303 (10/18/2021), where Examiner acknowledge that provided amendments would overcome the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLEG KORSAK/
Primary Examiner, Art Unit 2492